Order entered on June 15, 1960, unanimously modified, on the law and on the facts, to the extent of striking the ease from the calendar and directing plaintiff husband to appear for a general examination before trial pursuant to rule 121-a of the Rules of Civil Practice, with $20 costs and disbursements to appellant. Upon the husband’s action for loss of services and medical expenses he is required to establish the facts proving the liability of the defendant. Therefore, plaintiffs’ counsel was not justified in refusing to permit the husband to be examined as to the facts and circumstances of the accident, and in limiting the examination to loss of services alone. Accordingly, since the examination before trial sought by defendant had not been completed, and since defendant had not been afforded a reasonable opportunity to complete such examination, plaintiffs should not have noticed the lawsuit for trial with a statement of readiness that did not reflect the posture of the ease. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.